DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 11/12/2020 cancelled claims 1-3, and amended claims 4-10. Claims 4-10 are currently pending herein, however Claims 8 and 9 were previously withdrawn in response to a Restriction requirement.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-8, and 9-14, have been considered but are moot because the new claim amendments filed and the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments filed 11/12/2020.
On pages 9-10 of the response, regarding independent Claim 15, Applicant states: “The Office Action alleges that a combination of metal guides (17), washers (18), and posts (40) of Bessent are a plurality' of structural members. Office Action at page 8. The Office Action further alleges that in a stowed position, at least one of the alleged structural members is not within the interior workspace. Applicant respectfully traverses and submits that such an interpretation is not supported by Bessent. In particular, and as illustrated in Figs. 1 and 2 of Bessent, the alleged structural members will always be within the interior workspace, regardless of whether Bessent is in a stowed position or a deployed position. In other words, and as illustrated in annotated Fig. 2 of Bessent provided below for reference purposes, there is no configuration of 
Terminal Disclaimer
The terminal disclaimer filed on 11/12/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10,717,379 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
The previous objections to the drawings are withdrawn in light of the amendments, the objections that remain are detailed below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a vertical position of the ladder support bracket relative to the lower structure is adjustable” (Claim 1; See below 35 USC 112 rejections) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
The previous objections to the claims are withdrawn in light of the amendments, the objections that remain are detailed below.
Claim Rejections - 35 USC § 112
The previous rejections of the claims under 35 USC 112 are withdrawn in light of the amendments, the rejections that remain are detailed below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims all recite some version of the open-ended clause "configured to position” (e.g., Claim 1/9/11 – suggested rewrite “for positioning”) which render the claims indefinite, since it's not clear whether the claimed "positioning," is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so See In re Hutchison, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). The Office hereby notes that "configured to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the claimed apparatus (e.g. "a locking arm chamfer [that is configured to engage] --engaging-- the lock pin chamfer"). Appropriate correction is required.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the limitation: “wherein a vertical position of the ladder support bracket relative to the lower structure is adjustable” is unclear and therefore renders the claims indefinite.  The disclosure and drawings do not currently provide techniques or corresponding structures that can be used to achieve the claimed vertical adjustment of the ladder support bracket 310.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bessent (US 7,448,945 B2) and further in view of Gonzalez (US 7,014,238 B2).
[Claim 1/15] Regarding Claim 1/15, Bessent teaches: A maintenance cart (See, e.g., Bessent: Fig.1-10, 10) comprising: 
a lower structure comprising a floor (See, e.g., Bessent: Fig.1-10, 13), an upper portion (See, e.g., Bessent: Fig.1-10, 11+15+16), and a plurality of sides (See, e.g., Bessent: Fig.1-10, 10+12) extending between the upper portion and the floor (See, e.g., Bessent: Fig.1-10); 
an upper structure disposed above the upper portion of the lower structure (See, e.g., Bessent: Fig.1-10, 10+15+20+30), wherein the upper structure comprises a plurality of structural members (See, e.g., Bessent: Fig.1-10,11+17+18+20+40), connecting the upper structure to the lower structure (See, e.g., Bessent: Fig.1-10) 
wherein the plurality of structural members are configured to position the upper structure between a stowed position and a raised position relative to the lower structure (See, e.g., Bessent: Fig.1-10), wherein the stowed position comprises a minimum distance between the upper structure and the lower structure such that the upper structure is adjacent the upper portion of the lower structure (See, e.g., Bessent: Fig.1-
(i)    when the upper structure is in the stowed position (See, e.g., Bessent: Fig.1-10); and
(ii)    when the upper structure is in the raised position (See, e.g., Bessent: Fig.1-10); and
a ladder support bracket (See, e.g., Bessent: Fig.1-10, 14+52+53) supported within the single, enclosed interior workspace of the maintenance cart (See, e.g., Bessent: Fig.1-10), 
and wherein at least one of the plurality of structural members is not within the single enclosed interior workspace when the upper structure is in the stowed position [Claim 15] (See, e.g., Bessent: Fig.1-10, 11+17+18+20).
Bessent fails to explicitly teach: wherein a vertical position of the ladder support bracket relative to the lower structure is adjustable.
However, Gonzalez teaches a similar cart (See, e.g., Gonzalez: Fig.1-9) with a ladder support bracket (See, e.g., Gonzalez: Fig.1-9, 10+10a+10b+3) wherein a vertical position of the ladder support bracket relative to the lower structure is adjustable (See, e.g., Gonzalez: Fig.1-9, 1+10a).
Gonzalez teaches that it is well known in the art of maintenance cart design to provide the cart with a vertically adjustable ladder securing unit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 2] Regarding Claim 2, the combination of Bessent in view of Gonzalez further teaches: wherein the plurality of structural members comprise telescoping members (See, e.g., Bessent: Fig.1-10, 17+18+40).
[Claim 3] Regarding Claim 3, the combination of Bessent in view of Gonzalez further teaches: wherein the ladder support bracket is attached to the interior of the maintenance cart (See, e.g., Bessent: Fig.1-10) and wherein the ladder support bracket is moveable such that at least a portion of the ladder support bracket moves away from the lower structure (See, e.g., Gonzalez: Fig.1-9).
[Claim 4] Regarding Claim 4, the combination of Bessent in view of Gonzalez further teaches: wherein the ladder support bracket is attached to the upper structure (See, e.g., Bessent: Fig.1-10).
[Claim 5] Regarding Claim 5, the combination of Bessent in view of Gonzalez further teaches: wherein the plurality of structural members are not within the single, enclosed interior workspace (See, e.g., Bessent: Fig.1-10).
[Claim 6] Regarding Claim 6, the combination of Bessent in view of Gonzalez further teaches: further comprising at least one sealing member (See, e.g., Bessent: Fig.1-10, 20+21+41) attached to the upper portion of the lower structure and to the upper structure (See, e.g., Bessent: Fig.1-10), wherein the at least one sealing member compresses and expands based on movement of the upper structure relative to the lower structure (See, e.g., Bessent: Fig.1-10) and wherein the at least one sealing member maintains a seal between the interior of the maintenance cart and an environment surrounding the maintenance cart (See, e.g., Bessent: Fig.1-10). 
[Claim 7] Regarding Claim 7, the combination of Bessent in view of Gonzalez further teaches: wherein movement of the upper structure relative to the lower structure changes a volume of the single interior workspace (See, e.g., Bessent: Fig.1-10). 
[Claim 8] Regarding Claim 8, the combination of Bessent in view of Gonzalez further teaches: further comprising a gasket seal (See, e.g., Bessent: Fig.1-10, 41+20+21) that forms a seal on a top surface of the upper structure against a ceiling when the upper structure is in the raised position (See, e.g., Bessent: Fig.1-10). 
[Claim 16] Regarding Claim 16, the combination of Bessent in view of Gonzalez further teaches: wherein at least a portion of the ladder support bracket is disposed adjacent to the upper structure when the upper structure is in the raised position (See, e.g., Bessent: Fig.1-10, 14+52+53).
[Claim 17] Regarding Claim 17, the combination of Bessent in view of Gonzalez further teaches: wherein the ladder support bracket is moveable relative to the lower structure (See, e.g., Gonzalez: Fig.1-9).
[Claim 18/19] Regarding Claim 18/19, the combination of Bessent in view of Gonzalez further teaches: wherein at least one/two of the structural members of the plurality of structural members move the upper structure relative to the lower structure (See, e.g., Bessent: Fig.1-10). 
[Claim 20] Regarding Claim 20, the combination of Bessent in view of Gonzalez further teaches: wherein the upper structure is vertically above the lower structure in both the stowed position and the raised position, and wherein the upper structure contacts the lower structure in the stowed position (See, e.g., Bessent: Fig.1-10).
Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bessent (US 7,448,945 B2) and further in view of Vetesnik (US 7,740,106 B2).
[Claim 9] Regarding Claim 9, Bessent teaches: A maintenance cart (See, e.g., Bessent: Fig.1-10, 10) comprising: 
a lower structure comprising a floor (See, e.g., Bessent: Fig.1-10, 10+13), an upper portion (See, e.g., Bessent: Fig.1-10, 10+11+15+16), and a plurality of sides (See, e.g., Bessent: Fig.1-10, 12) extending between the upper portion and the floor (See, e.g., Bessent: Fig.1-10); 
an upper structure disposed above the upper portion of the lower structure (See, e.g., Bessent: Fig.1-10, 10+15+20+30), wherein the upper structure comprises a plurality of structural members (See, e.g., Bessent: Fig.1-10, 17+18+40) connecting the upper structure to the lower structure (See, e.g., Bessent: Fig.1-10) wherein the plurality 
a ladder support bracket (See, e.g., Bessent: Fig.1-10, 14+15+52+53), 
wherein the lower structure and the upper structure together define a single, enclosed interior workspace: (i) when the upper structure is in the stowed position; and (ii) when the upper structure is in the raised position (See, e.g., Bessent: Fig.1-10); and 
wherein the ladder support bracket is supported within the single, enclosed interior workspace (See, e.g., Bessent: Fig.1-10).
	Bessent fails to explicitly teach: wherein the ladder support bracket extends into the upper structure when the upper structure is in the raised position.
However, Vetesnik teaches a similar cart (See, e.g., Vetesnik: Fig. 1-2) wherein a ladder support bracket (See, e.g., Vetesnik: Fig.1-2, 59+60+62+63+19) supports a ladder (See, e.g., Vetesnik: Fig. 1-2, 50) that extends into the upper structure when the upper structure is in the raised position (See, e.g., Vetesnik: Fig.1-2).
Vetesnik teaches that it is well known in the art of carts with ladders to provide a longer ladder that can extend through a ladder support bracket into an upper structure. 
[Claim 10] Regarding Claim 10, the combination of Bessent in view of Vetesnik further teaches: wherein at least one of the plurality of structural members are not within the single, enclosed interior workspace when the upper structure is in the stowed position (See, e.g., Bessent: Fig.1-10, 11+17+18+20)
 [Claim 11] Regarding Claim 11, the combination of Bessent in view of Vetesnik further teaches: wherein the upper structure further comprises an opening on an opposite end of the maintenance cart from the floor of the lower structure (See, e.g., Bessent: Fig.1-10)
[Claim 12] Regarding Claim 12, the combination of Bessent in view of Vetesnik further teaches: wherein the upper structure further comprises a cover (See, e.g., Bessent: Fig.1-10 30) that is movable between a stowed position and a deployed position (See, e.g., Bessent: Fig.1-10), wherein, in the stowed position, the cover permits access to the single, enclosed interior workspace through the opening (See, 
[Claim 13] Regarding Claim 13, the combination of Bessent in view of Vetesnik further teaches: wherein the upper structure is vertically above the lower structure in both the stowed position and the raised position, and wherein the upper structure contacts the lower structure in the stowed position (See, e.g., Bessent: Fig.1-10).
[Claim 14] Regarding Claim 14, the combination of Bessent in view of Vetesnik further teaches: wherein the ladder support bracket is moveable relative to the lower structure (See, e.g., Vetesnik: Fig.1-2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/
Primary Examiner, Art Unit 3618